 



Exhibit 10.8
THIRD AMENDMENT TO LEASE
     This Amendment date July 15, 2005 for reference purposes only, is made by
and between Tasman V, LLC (hereinafter sometime called “Lessor”) and Adeza
Biomedical Corporation (hereinafter sometimes called “Tenant”) for Premises
commonly known as 1240 Elko Drive, Sunnyvale, California.
RECITAL

  A.   Tenant entered into that certain Lease Agreement dated July 7, 1999 with
the Landlord for the premises.     B.   On August 8, 2002, Tenant extended the
lease according to the First Amendment to Lease     C.   The current lease term
and extension expired on April 14, 2004 and tenant has remained month-to-month  
  D.   On October 12, 2004 Tenant extended the lease for an additional one-(1)
year from October 1, 2004 to September 30, 2005. The monthly rent due under said
lease shall remain unchanged at $16,720.     E.   Subject to the provisions of
the Lease Agreement and this Second Amendment, the tenant wishes to renew the
lease.

AGREEMENT
     For and in consideration of the mutual covenants and undertakings set forth
hereinafter the parties agree as follows:

  1.   Extension of Lease Term: The Lease term shall be extended an additional
one (1) year from October 1, 2005 to September 30, 2006.     2.   Base Monthly
Rent: The monthly rent due during this extension shall be $14,960.00     3.  
Option to Renew: Lessee shall have the option to extend the term of the Lease on
all of the provisions contained in the Lease for two-(2) additional one-(1) year
period(s) following the expiration the term specified in Paragraph 1 of this
agreement by giving written notice of exercise of the option to Lessor not less
than 120 days before the expiration of the lease term as specified in paragraph
1 of this agreement. The base monthly rent to be paid by Lessee during the
option term shall at market rent rate.     4.   Effect of Amendment: Each term
used herein with initial capital letters shall have the meaning ascribed to such
term in the Lease unless specifically otherwise defined herein. In the event of
any inconsistency between this Amendment and the Lease, the terms of this
Amendment shall prevail. Time is of the essence as to each and every provision
of this amendment.     5.   Entire Understanding: This Amendment and Lease shall
constitute the entire agreement between the parties and no other written or oral
agreement or understanding exists between the parties. All other terms and
conditions of the Lease shall remain the same. In the event of any inconsistency
between this Amendment and the Lease, the terms of the Amendment shall prevail.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date written
below.

                     
Landlord:
  Tasman V, LLC       Tenant:   Adeza Biomedical Corporation    
 
                   
By:
  /s/ Jack E. Horton
 
      By:   /s/ Mark Fischer-Colbrie
 
   
 
                   
Name Printed:
  Jack E. Horton       Name Printed:   Mark Fischer-Colbrie    
 
                   
Title:
  Mgr. Member       Title:   VP Finance & Administration    
 
                   
Date:
  9-16-05       Date:   9-12-05    

 